OPINION OF THE COURT

Per Curiam.

Respondent, Samuel Joyce Matthews, who was admitted to the Bar in the Second Department on December 17, 1926, has submitted an affidavit dated December 2, 1982, in which he tenders his resignation as an attorney and counselor at law (see rules of this court, 22 NYCRR 603.11).
Respondent acknowledges that the petitioner has conducted an investigation into his handling of a certain decedent’s estate. It is alleged that respondent, after marshalling the assets of the estate, converted to his own use estate funds in the amount of $22,580.19.
Respondent indicates that his resignation is made freely and voluntarily without coercion or duress of any kind and that he is fully aware of the implications and consequences of his resignation. He admits that if a disciplinary proceeding were commenced against him based upon the aforementioned charges, he could not defend himself on the merits successfully.
*371Under the circumstances herein, respondent’s resignation as a member of the Bar, is accepted and directed to be filed; and it is ordered that his name be stricken from the roll of attorneys and counselors at law effective immediately.
Kupferman, J. P., Sullivan, Ross, Carro and Alexander, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York, effective February 10, 1983.